United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        June 24, 2005

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 04-31047
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

THOMAS HECK,

                                           Defendant-Appellant.


                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                     USDC No. 3:03-CR-30050-ALL
                         --------------------



Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

      Thomas Heck appeals the denial of his motion to suppress

evidence that was discovered as a result of his arrest for pos-

session with intent to distribute methamphetamine.                   Heck was

sentenced to 51 months of imprisonment and five years of supervised

release.

      Heck asserts that the government did not establish that the



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited cir-
cumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 04-31047
                                     -2-

law enforcement agents had probable cause to arrest him.         He con-

tends that the government did not prove that the informant was

reliable and that the purpose of his meeting with the informant was

to conduct a drug transaction.        Heck asserts that his arrest and

the subsequent seizure of evidence from him and from his vehicle

violated his rights under the Fourth Amendment.          We review the

district court’s denial of a motion to suppress in the light most

favorable to the prevailing party, which in this case is the

government.    United States v. Mendoza-Gonzalez, 318 F.3d 663, 666

(5th Cir. 2003).      Questions of probable cause and reasonable

suspicion are questions of law.        We review legal conclusions de

novo and factual findings for clear error.             United States v.

Ibarra-Sanchez, 199 F.3d 753, 758 (5th Cir. 1999). We may consider

“evidence admitted at both the suppression hearing and the trial.”

United States v. Jones, 239 F.3d 716, 718 (5th Cir. 2001).

     Heck    challenges   the    district   court’s   determination   that

the informant was reliable and its finding that his purpose for

meeting the informant was to conduct a drug transaction.        Evidence

of telephonic conversations between Heck and the informant, which

were overheard contemporaneously by the police, were recorded, and

were substantiated by Heck’s conduct, supports the         determination

of reliability.     See Illinois v. Gates, 462 U.S. 213, 241-42

(1983).     Testimonial evidence from the suppression hearing and

Heck’s trial supports the finding that the purpose of Heck’s

meeting with the informant was to conduct a drug transaction.
                                No. 04-31047
                                     -3-

Accordingly, the finding is plausible in light of the record as a

whole and thus is not clearly erroneous. See Mendoza-Gonzalez, 318
F.3d at 666; United States v. Duffaut, 314 F.3d 203, 208 (5th Cir.

2002).

      Heck argues that, based on the totality of the circumstances,

his arrest was illegal because the police did not have probable

cause to believe he was guilty of an offense before the moment when

he   was    seized.     The   evidence   supports    the   district   court’s

conclusion      that,   based    on   reliable      information   that    was

subsequently confirmed, the police had probable cause to arrest

Heck.      See United States v. Ibarra-Sanchez, 199 F.3d 753, 758 (5th

Cir. 1999); United States v. Holloway, 962 F.2d 451, 461 (5th Cir.

1992).      Furthermore, under the circumstances, the police had a

reasonable suspicion that Heck was about to commit an offense; the

officers did not violate Heck’s constitutional rights. See Ibarra-

Sanchez, 199 F.3d at 758-60; Holloway, 962 F.2d at 459-60.

      Accordingly, Heck’s conviction is AFFIRMED.